DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 12 has been added. Claims 1-12 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 was filed after the mailing date of the non-final rejection on 07/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claim 11 has been amended in order to overcome the objection. Therefore, the objection to claim 11 has been withdrawn.
Response to Arguments
Presented arguments in regards to claims 1-6 and 10 have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Applicant’s arguments, see pages 6-7, filed 10/12/2021, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of Swaminathan et al. (Hereafter, “Swaminathan”) [US 2017/0180654 A1] in view of Troxell et al. (Hereafter, “Troxell”) [US 2008/0245952 A1].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (Hereafter, “Swaminathan”) [US 2017/0180654 A1] in view of GUREVICH et al. (Hereafter, “Gurevich”) [US 2017/0134614 A1].
In regards to claim 1, Swaminathan discloses a 3D camera system ([0001] Embodiments of the present invention relate to the field of camera systems that perform three-dimensional (3-D) measurements; more particularly, embodiments of the present invention relate to enhancing the signal to noise ratio performance of a depth camera system. [0017] Referring to FIG. 1, capture device 100 may include a 3D scanner, a 3D camera or any other device configured for a 3D object acquisition.), comprising: an array of addressable light sources, which is configured for an activation of the light sources individually or in groups ([0033] In one embodiment, rolling coordinator 110 is responsible for coordinating the activation of a portion of a projector 104 (e.g., rolling IR projector), which generates a portion of a projection pattern, with the portion of pixels that are exposed by the rolling shutter of camera 102 (e.g., a rolling shutter of a CMOS sensor). In one embodiment, IR projector 104 is a VCSEL laser projector, which is an on-chip semiconductor laser with a plurality of IR emission light sources arranged as an array, grid, columns, rows, etc., and which are perpendicular from the projection part of the VCSEL projector. In one embodiment, the VCSEL is integrated with a projection lens, which enables the surface of the VCSEL to be imaged onto a scene, and generate the projection pattern for depth reconstruction purposes. Furthermore, each emission source of VCSEL projector is individually addressable and can be individually controlled to provide pixel-level control of the output from each emission light source.  For example, the emission of a VCSEL projector may be controlled by selectively activating individual laser emission sources (e.g., individual emission sources, rows of emission sources, groups of emission sources, etc.), as well as controlling the power supplied to selectively activated emission sources (e.g., to control brightness, create patterns of different intensities, etc.).), at least one image sensor comprising pixels ([0032] In one embodiment, where projector unit 104 is a rolling IR projector and digital camera 102 is a rolling IR camera (e.g., utilizes a CMOS sensor with a rolling shutter), rolling coordinator 110 controls the rolling capabilities of the projection unit 104 for enhancing the signal to noise ratio performance of the capture device 100. [0034] In one embodiment, a rolling shutter of camera 102 exposes a sequence of groups of pixels, such as rows of pixels from top to bottom of the CMOS sensor.), which are configured for the detection of a predefined light pattern ([0018] Projector unit 104 is configured to project a light pattern as described herein and may comprise a one-dimensional coded projection pattern, such as the example projection pattern illustrated in FIG. 3. In one embodiment, the projection pattern 300 comprise one-dimensional coded light patterns 305, e.g., the patterns that may be described by one-dimensional or linear codes. The light projection patterns formed by the laser planes on a surface of the object may be received by image capturing device 102 and sensed (e.g., read) by a sensor of image capturing device 102.), and a rolling shutter of the image sensor ([0032] digital camera 102 is a rolling IR camera (e.g., utilizes a CMOS sensor with a rolling shutter)), wherein the array of addressable light sources is configured for a consecutive activation of the light sources according to the predefined light pattern or part of the predefined light pattern ([0018] Projector unit 104 is configured to project a light pattern as described herein and may comprise a one-dimensional coded projection pattern, such as the example projection pattern illustrated in FIG. 3. In one embodiment, the projection pattern 300 comprise one-dimensional coded light patterns 305, e.g., the patterns that may be described by one-dimensional or linear codes. The light projection patterns formed by the laser planes on a surface of the object may be received by image capturing device 102 and sensed (e.g., read) by a sensor of image capturing device 102. [0033] In one embodiment, rolling coordinator 110 is responsible for coordinating the activation of a portion of a projector 104 (e.g., rolling IR projector), which generates a portion of a projection pattern, with the portion of pixels that are exposed by the rolling shutter of camera 102 (e.g., a rolling shutter of a CMOS sensor). In one embodiment, IR projector 104 is a VCSEL laser projector, which is an on-chip semiconductor laser with a plurality of IR emission light sources arranged as an array, grid, columns, rows, etc., and which are perpendicular from the projection part of the VCSEL projector.), and the rolling shutter is configured to expose areas of the image sensor in accordance with the activation of the light sources, so that the pixels in an exposed area are illuminated by the activated light sources ([0033] In one embodiment, rolling coordinator 110 is responsible for coordinating the activation of a portion of a projector 104 (e.g., rolling IR projector), which generates a portion of a projection pattern, with the portion of pixels that are exposed by the rolling shutter of camera 102 (e.g., a rolling shutter of a CMOS sensor).), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Swaminathan to have rolling coordinator coordinating the activation of a portion of the projector, the projector is a rolling projector and the camera is a rolling camera, and the projector has a plurality of IR emission light sources 
Gurevich discloses time intervals of illumination are longer than an exposure time ([0028] FIG. 3 depicts the operation of the system of this disclosure, of particular benefit for a handheld embodiment of the reader 10. Three successive frame times and their exposure times (shown by speckled areas) are illustrated. The first, second, and third frames start at times T1, T4, and T7, respectively; and end at times T4, T7, and T10, respectively. For a rolling shutter, each exposure time starts slightly before its respective frame time. [0029] As also shown in FIG. 3, the illumination controller 22 is turned ON by the main controller 50 to illuminate the target 40 at the peak output power level for a fractional time period of a frame, i.e., between times T2 and T3 of the first frame, between times T5 and T6 of the second frame, and between times T8 and T9 of the third frame, and so on for successive frames. The illumination controller 22 is preferably turned OFF by the main controller 50 during the remaining time period of each frame, i.e., between times T1 and T2 and times T3 and T4 of the first frame; between times T4 and T5 and times T6 and T7 of the second frame; and between times T7 and T8 and times T9 and T10 of the third frame, and so on for successive frames. All of the pixels of the imaging sensor 36 capture a target image of the target 40 during the entire frame, i.e., not only when the illumination controller 22 is turned ON, but also, when the illumination controller 22 is turned OFF. [Fig. 3] the illumination ON time is longer than the exposure time of a row).


In regards to claim 2, the limitations of claim 1 have been addressed. Swaminathan discloses wherein the array of addressable light sources is configured for an activation of the light sources in groups comprising rows of the array ([0033] For example, the emission of a VCSEL projector may be controlled by selectively activating individual laser emission sources (e.g., individual emission sources, rows of emission sources, groups of emission sources, etc.), as well as controlling the power supplied to selectively activated emission sources (e.g., to control brightness, create patterns of different intensities, etc.).).

In regards to claim 3, the limitations of claim 1 have been addressed. Swaminathan discloses wherein the array of addressable light sources is configured for an activation of each of the light sources individually ([0033] For example, the emission of a VCSEL projector may be controlled by selectively activating individual laser emission sources (e.g., individual emission sources, rows of emission sources, groups of emission sources, etc.), as well as controlling the power supplied to selectively activated emission sources (e.g., to control brightness, create patterns of different intensities, etc.).).
In regards to claim 4, the limitations of claim 1 have been addressed. Swaminathan discloses further comprising: a mask or projection lens providing the predefined light pattern ([0033] In one embodiment, the VCSEL is integrated with a projection lens, which enables the surface of the VCSEL to be imaged onto a scene, and generate the projection pattern for depth reconstruction purposes.).

In regards to claim 5, the limitations of claim 1 have been addressed. Swaminathan discloses wherein the predefined light pattern is provided by encoding the consecutive activation of the light sources ([0018] Projector unit 104 is configured to project a light pattern as described herein and may comprise a one-dimensional coded projection pattern, such as the example projection pattern illustrated in FIG. 3. In one embodiment, the projection pattern 300 comprise one-dimensional coded light patterns 305, e.g., the patterns that may be described by one-dimensional or linear codes. The light projection patterns formed by the laser planes on a surface of the object may be received by image capturing device 102 and sensed (e.g., read) by a sensor of image capturing device 102.).

In regards to claim 6, the limitations of claim 5 have been addressed. Swaminathan discloses wherein the predefined light pattern is temporary and varied by encoding the consecutive activation of the light sources ([0018] Projector unit 104 is configured to project a light pattern as described herein and may comprise a one-dimensional coded projection pattern, such as the example projection pattern illustrated in FIG. 3. In one embodiment, the projection pattern 300 comprise one-dimensional coded light patterns 305, e.g., the patterns that may be described by one-dimensional or linear codes. The light projection patterns formed by the laser planes on a surface of the object may be received by image capturing device 102 and sensed (e.g., read) by a sensor of image capturing device 102. [0033] In one embodiment, rolling coordinator 110 is responsible for coordinating the activation of a portion of a projector 104 (e.g., rolling IR projector), which generates a portion of a projection pattern, with the portion of pixels that are exposed by the rolling shutter of camera 102 (e.g., a rolling shutter of a CMOS sensor).).

In regards to claim 10, the limitations of claim 1 have been addressed. Swaminathan discloses wherein the light sources emit light in the near-infrared spectrum ([0017] In some embodiments, digital camera 102 may comprise an infrared (IR) camera utilizing a rolling CMOS sensor, and the projector unit 104 may comprise a rolling IR laser projector, such as an embodiment of a vertical-cavity surface-emitting laser (VCSEL) projector.).

In regards to claim 12, Swaminathan discloses a 3D camera system ([0001] Embodiments of the present invention relate to the field of camera systems that perform three-dimensional (3-D) measurements; more particularly, embodiments of the present invention relate to enhancing the signal to noise ratio performance of a depth camera system. [0017] Referring to FIG. 1, capture device 100 may include a 3D scanner, a 3D camera or any other device configured for a 3D object acquisition.), comprising: an array of addressable light sources, which is configured for an activation of the light sources individually or in groups ([0033] In one embodiment, rolling coordinator 110 is responsible for coordinating the activation of a portion of a projector 104 (e.g., rolling IR projector), which generates a portion of a projection pattern, with the portion of pixels that are exposed by the rolling shutter of camera 102 (e.g., a rolling shutter of a CMOS sensor). In one embodiment, IR projector 104 is a VCSEL laser projector, which is an on-chip semiconductor laser with a plurality of IR emission light sources arranged as an array, grid, columns, rows, etc., and which are perpendicular from the projection part of the VCSEL projector. In one embodiment, the VCSEL is integrated with a projection lens, which enables the surface of the VCSEL to be imaged onto a scene, and generate the projection pattern for depth reconstruction purposes. Furthermore, each emission source of VCSEL projector is individually addressable and can be individually controlled to provide pixel-level control of the output from each emission light source.  For example, the emission of a VCSEL projector may be controlled by selectively activating individual laser emission sources (e.g., individual emission sources, rows of emission sources, groups of emission sources, etc.), as well as controlling the power supplied to selectively activated emission sources (e.g., to control brightness, create patterns of different intensities, etc.).), at least one image sensor comprising pixels ([0032] In one embodiment, where projector unit 104 is a rolling IR projector and digital camera 102 is a rolling IR camera (e.g., utilizes a CMOS sensor with a rolling shutter), rolling coordinator 110 controls the rolling capabilities of the projection unit 104 for enhancing the signal to noise ratio performance of the capture device 100. [0034] In one embodiment, a rolling shutter of camera 102 exposes a sequence of groups of pixels, such as rows of pixels from top to bottom of the CMOS sensor.), which are configured for the detection of a predefined light pattern ([0018] Projector unit 104 is configured to project a light pattern as described herein and may comprise a one-dimensional coded projection pattern, such as the example projection pattern illustrated in FIG. 3. In one embodiment, the projection pattern 300 comprise one-dimensional coded light patterns 305, e.g., the patterns that may be described by one-dimensional or linear codes. The light projection patterns formed by the laser planes on a surface of the object may be received by image capturing device 102 and sensed (e.g., read) by a sensor of image capturing device 102.), and a rolling shutter of the image sensor ([0032] digital camera 102 is a rolling IR camera (e.g., utilizes a CMOS sensor with a rolling shutter)), wherein the array of addressable light sources is configured for a consecutive activation of the light sources according to the predefined light pattern or part of the predefined light pattern ([0018] Projector unit 104 is configured to project a light pattern as described herein and may comprise a one-dimensional coded projection pattern, such as the example projection pattern illustrated in FIG. 3. In one embodiment, the projection pattern 300 comprise one-dimensional coded light patterns 305, e.g., the patterns that may be described by one-dimensional or linear codes. The light projection patterns formed by the laser planes on a surface of the object may be received by image capturing device 102 and sensed (e.g., read) by a sensor of image capturing device 102. [0033] In one embodiment, rolling coordinator 110 is responsible for coordinating the activation of a portion of a projector 104 (e.g., rolling IR projector), which generates a portion of a projection pattern, with the portion of pixels that are exposed by the rolling shutter of camera 102 (e.g., a rolling shutter of a CMOS sensor). In one embodiment, IR projector 104 is a VCSEL laser projector, which is an on-chip semiconductor laser with a plurality of IR emission light sources arranged as an array, grid, columns, rows, etc., and which are perpendicular from the projection part of the VCSEL projector.), and the rolling shutter is configured to expose areas of the image sensor in accordance with the activation of the light sources, so that the pixels in an exposed area are illuminated by the activated light sources ([0033] In one embodiment, rolling coordinator 110 is responsible for coordinating the activation of a portion of a projector 104 (e.g., rolling IR projector), which generates a portion of a projection pattern, with the portion of pixels that are exposed by the rolling shutter of camera 102 (e.g., a rolling shutter of a CMOS sensor).), and wherein the predefined light pattern is provided by encoding the consecutive activation of the light sources and varied during operation ([0018] Projector unit 104 is configured to project a light pattern as described herein and may comprise a one-dimensional coded projection pattern, such as the example projection pattern illustrated in FIG. 3. In one embodiment, the projection pattern 300 comprise one-dimensional coded light patterns 305, e.g., the patterns that may be described by one-dimensional or linear codes. The light projection patterns formed by the laser planes on a surface of the object may be received by image capturing device 102 and sensed (e.g., read) by a sensor of image capturing device 102. [0033] In one embodiment, rolling coordinator 110 is responsible for coordinating the activation of a portion of a projector 104 (e.g., rolling IR projector), which generates a portion of a projection pattern, with the portion of pixels that are exposed by the rolling shutter of camera 102 (e.g., a rolling shutter of a CMOS sensor).), 
Swaminathan fails to explicitly disclose such that consecutive frames use different encoding patterns.
Gurevich discloses wherein the predefined light pattern is provided by encoding the consecutive activation of the light sources and varied during operation, such that consecutive frames use different encoding patterns ([[0035] As also shown in FIG. 4, the illumination controller 22 is turned ON by the main controller 50 to illuminate the target 40 at the peak output power level for a fractional time period of each swipe frame, i.e., between initial times T12-T14 (band 1), between intermediate times T15-T16 (band 2), and between subsequent times T17-T18 (band 3) of the first swipe frame; and between initial times T22-24 (band 1), between intermediate times T25-26 (band 2), and between subsequent times T27 and T28 (band 3) of the second swipe frame; and so on for successive swipe frames. The illumination controller 22 is preferably turned OFF by the main controller 50 during the remaining time period of each frame, i.e., between times T14-T15, between times T16-17, and between times T18-19 of the first swipe frame; and between times T24-T25, between times T26-T27, and between times T28-29 of the second swipe frame; and so on for successive swipe frames. In each swipe frame, all of the pixels of the imaging sensor 36 capture a target image of the target 40 not only when the illumination controller 22 is turned ON, but also when the illumination controller 22 is turned OFF. When the illumination controller 22 is turned OFF, ambient light helps to illuminate the target 40. Although three illuminated bands of pixels have been illustrated in each swipe frame, it will be understood that this is merely exemplary, because a different number of illuminated bands could be employed.  The number of illuminated bands is selected to make sure that the return light will not fall between the illuminated bands. [0036] As further shown in FIG. 4, the illumination controller 22 is turned ON for the entire duration of each presentation frame, thereby illuminating the entire field of view. The output power level is preferably not at the peak power level, but at a lower level during the presentation frame, and a relatively long exposure time can be used. Thus, the illumination controller 22 is ON only at an initial (band 1), an intermediate (band 2), and a subsequent (band 3), fractional time interval of each swipe frame, and is also ON for the entire duration of each presentation frame. For the hands-free reader, brightness of the captured image is not an issue, because the distance from the window 20 to the target 40 is typically very short.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Swaminathan with the different illumination patterns for consecutive frames in an image sensor with a rolling shutter as taught by Gurevich. The motivation behind this modification would have been to improve energy efficiency and controlling the illumination of a target during exposure time periods [See Gurevich].

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan in view of MEIR et al. (Hereafter, “Meir”) [US 2015/0341619 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Swaminathan discloses further comprising: the array of addressable light sources being configured to generate a portion of the predefined light pattern ([0033] In one embodiment, rolling coordinator 110 is responsible for coordinating the activation of a portion of a projector 104 (e.g., rolling IR projector), which generates a portion of a projection pattern, with the portion of pixels that are exposed by the rolling shutter of camera 102 (e.g., a rolling shutter of a CMOS sensor).), and 
Meir discloses a diffractive optical element ([0048] According to some embodiments of the invention the light redirecting element comprises at least one optical element selected from the group consisting of: a lens, a diffractive optical element, a microlens, and a microlens array.) being configured to generate the predefined light pattern by replicating the portion of the predefined light pattern generated by the array of addressable light sources ([0168] FIG. 8 is a schematic illustration of a light pattern device 100 having diffractive optics element 130 (DOE) according to some embodiments of the present invention. In light pattern device 100, monolithic package 150 packs together a light source 110, collimating lens 120 that collimates the emitted light to pass through a diffractive optics element 130 (DOE) that spatially modulates the light in terms of intensity wavelength and angular distribution. Then the light is illuminated at angular aperture 160 on objects 60 at the scene resulting in projected light patterns 62. [0169] In embodiments, monolithic light pattern device 100 comprises package 150, an illumination structure comprising an array of individually controllable light sources 110 with optional optical elements such as collimating lens 120, and optical element 120 (e.g. a collimating lens, a diffractive optics element DOE, or a micro lens array (MLA)) that is integrally produced upon the illumination structure. The illumination structure and the optical element are packed together in package 150, forming a monolithic device.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Swaminathan to use a diffractive optics element in .
Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan in view of Meir in further view of Troxell et al. (Hereafter, “Troxell”) [US 2008/0245952 A1].
In regards to claim 8, the limitations of claim 7 have been addressed. Swaminathan fails to explicitly disclose wherein the array of addressable light sources is a linear array of addressable light sources.
Troxell discloses wherein the array of addressable light sources is a linear array of addressable light sources ([0047] FIG. 8 illustrates a rectangular segmented one-dimensional lens structure having ten distinct illumination regions or zones. Ten distinct light sources (i.e., LEDs) are utilized, one light source for each segmented lens zone.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Swaminathan with the one-dimensional lens structure for the distinct light sources in the illumination zones as taught by Troxell. The motivation behind this modification would have been to spatially vary an irradiance pattern, allowing a more uniform distribution of light by redistributing intensity away from the center of a field to the periphery of the field [See Troxell, 0047].

In regards to claim 9, the limitations of claim 8 have been addressed. Swaminathan fails to explicitly disclose wherein the linear array of addressable light sources comprises individually addressable light sources.
Troxell discloses wherein the linear array of addressable light sources comprises individually addressable light sources ([0047] FIG. 8 also shows the patterns of each of the LEDs when operated separately, using the segmented optics. In an embodiment of the present invention, each zone of the image is illuminated by one LED.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Swaminathan with the one-dimensional lens structure for the distinct light sources in the illumination zones wherein each of the LEDs are operated separately as taught by Troxell. The motivation behind this modification would have been to have a comparable scene brightness as detected by the imaging array rows that image a portion of a scene to the conventional system [See Troxell, 0047].

Claim 11 is substantially the same as claims 1, 7, and 8 and is thus rejected for reasons similar to those in rejecting claims 1, 7, and 8.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482